UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 1-31949 INX Inc. (Exact name of Registrant as specified in its charter) Delaware 76-0515249 (State of incorporation) (I.R.S. Employer Identification Number) 1955 Lakeway Drive Lewisville, Texas 75057 (Address of principal executive offices) (Zip code) (469) 549-3800 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R The Registrant has 9,669,872 shares of common stock outstanding as of May 16, 2011. 1 INX Inc. and Subsidiaries FORM 10-Q for the Quarter Ended March 31, 2010 INDEX Page Explanatory Note 3 Part I. Financial Information Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets at March 31, 2010 and December 31, 2009 5 Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 6 Condensed Consolidated Statement of Stockholders’ Equity for the three months ended March 31, 2010 7 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 8 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 23 Part II. Other Information Item 1. Legal Proceedings 27 Item 6. Exhibits 27 Signature 27 2 EXPLANATORY NOTE Overview of Restatement In this Quarterly Report on Form 10-Q, INX Inc. (the “Company” or “INX”): 1. Restates its Condensed Consolidated Balance Sheet as of March 31, 2009, and 2. Restates its Condensed Consolidated Statement of Operations and Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2009, and the related disclosures in Notes to Condensed Consolidated Financial Statements. [Amounts are presented in thousands except share, per share, par value and percentages in all parts of this Quarterly Report on Form 10-Q, except in the exhibits and unless otherwise stated.] Background on the Restatement As previously disclosed in the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on March 26, 2010, the Company announced that it was delaying its fourth quarter earnings release (for the year ended December 31, 2009) and that it would not file its Annual Report on Form 10-K for the fiscal year 2009 by its due date in order to allow the Company additional time for the reexamination of its revenue recognition under Accounting Standards Codification (ASC) 605-25, Revenue Recognition, Multiple-Element Arrangement, previously referred to as Emerging Issues Task Force No. 00-21 (“EITF 00-21”), “Revenue Arrangements with Multiple Deliverables”. In the Company’s Current Report on Form 8-K filed with the SEC on June 21, 2010, the Company announced that the Audit Committee of its Board of Directors, upon the recommendation of management, had determined that its previously issued financial statements included in its Annual Report on Form 10-K/A for the fiscal year ended December 31, 2008, its Quarterly Report for the quarter ended March 31, 2009 on Form 10-Q/A and for the quarters ended June 30, 2009 and September 30, 2009 on Form 10-Q, should no longer be relied upon as a result of certain errors affecting the timing of recognition of revenues and costs of revenues. The restated financial statements correct the following errors in the recognition of revenue associated with the proper: 1.
